Citation Nr: 0123503	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for anxiety 
disorder, from January 7, 1998 through May 31, 2000.

2.  Entitlement to an effective date earlier than January 7, 
1998, for award of service connection for total abdominal 
hysterectomy and bilateral salpingo-oophorectomy secondary to 
service-connected endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and August 1998 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In the June 
1998 decision, the RO awarded service connection for a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy as 
secondary to the veteran's service-connected endometriosis, 
effective from January 7, 1998 (date of receipt of claim).  
In the August 1998 decision, the RO also awarded service 
connection for anxiety disorder and assigned a noncompensable 
(0%) rating.  The veteran completed her appeal for an earlier 
effective date of the award of service connection for the 
hysterectomy as well for a compensable evaluation for the 
then service-connected anxiety disorder.  

While this case was pending appellate review, the RO in a 
March 2000 rating decision, found clear and unmistakable 
error in the August 1998 rating decision and severed 
(discontinued) service connection for anxiety disorder, 
effective June 1, 2000.  The veteran did not appeal the 
severance.  Thus, the only issue before the Board with regard 
to the anxiety disorder, is whether the veteran was entitled 
to a compensable evaluation for the previously service-
connected anxiety disorder for the period from January 7, 
1998 through May 31, 2000.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran never had a formal diagnosis of anxiety 
disorder during the period from January 7, 1998 through May 
31, 2000, and her psychiatric symptoms during that period did 
not interfere with her occupational or social functioning.

3.  The RO received a report of the veteran's July 1986 
hospitalization at VA expense in July 1986 for endometriosis 
and total abdominal hysterectomy.  

4.  The RO had no further contact or correspondence with the 
veteran until January 7, 1998.

5.  In a June 1998 rating decision, the RO awarded secondary 
service connection for total abdominal hysterectomy and 
bilateral salpingo-oophorectomy, effective January 7, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for anxiety 
from January 7, 1998 through May 31, 2000, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2097-2099 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.125, 4.126, 4.130 Diagnostic Code 9400 (2000).

2.  There is no legal entitlement to an effective date 
earlier than January 7, 1998, for the grant of service 
connection for a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

In this case, the Board finds that VA's duties have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate both her claims in 
letters provided by the RO, the two statements of the case 
(SOC's) issued in November 1998 (anxiety issue) and June 1999 
(effective date issue), as well as the supplemental statement 
of the case (SSOC) issued in September 1999.  In addition, it 
is specifically noted that the RO notified the veteran by 
letter in July 1999 and in the SSOC in September 1999, that 
the VA had been unable to obtain the 1986 hospital records 
from Morton General Hospital.  It is further noted that 
during the March 2001 hearing, the veteran was afforded, at 
her request, a 60-day period from the date of the hearing in 
which to forward any additional evidence she might have 
directly to the Board.  No additional documentary evidence 
has been received.  

The Board also notes that the veteran was advised by letter 
dated May 2001, that the transcript of her March 5, 2001 
personal hearing before the undersigned member of the Board 
was unavailable, and advised that if she did not request 
another hearing within 60 days, a decision would be based on 
the evidence of record.  She did not respond.  Thus, the 
Board finds that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  The 
veteran was afforded a VA gynecological examination in March 
1998, and a psychiatric examination in August 1998 and again 
in May 1999.  With regard to the rating issue, the veteran's 
recent VA outpatient records of recent medical treatment were 
also obtained and associated with the claims folder.  With 
regard to the earlier effective date issue, the RO attempted 
to obtain copies of the veteran's private hospitalization in 
July 1986 when the hysterectomy was performed.  As observed 
previously, the veteran was informed of these attempts.  The 
RO also attempted to obtain the veteran's VA medical records 
from 1986 and the veteran has been informed of these 
attempts.  Even without the actual medical records, VA has 
conceded that the hospitalization (and surgery) was at VA 
expense and the claims folder shows that the VA did receive 
written notice of that hospitalization in July and August 
1986.  Thus, the Board finds that the VA has also satisfied 
its duty to assist the veteran in the development of her 
claim.  

II.  Increased rating for anxiety disorder

The veteran submitted a claim for an increased rating for her 
service-connected endometriosis and for service connection 
for a total hysterectomy in January 1998.  In the VA 
gynecological examination conducted in March 1998, it was 
noted that although the veteran and her spouse had chosen to 
adopt children, "the impact of [in]fertility and the loss 
process of not being able to conceive caused a negative 
emotional scar."  The diagnoses included "history of 
anxiety" as secondary to the history of endometriosis and 
hysterectomy.

Review of the veteran's VA outpatient treatment records 
reveals that she was first seen in the women's health clinic 
in March 1998.  The clinical note from this visit indicates 
that the veteran was "working through" the loss of not 
being biologically able to have children.

On VA psychiatric examination conducted in August 1998, the 
veteran admitted to worry about her financial status, and 
taking care of her children.  She stated that things looked 
better since she and her spouse had adopted children.  She 
denied any previous psychiatric inpatient or outpatient 
treatment or counseling as well as any psychotropic 
medications.  The diagnoses on Axis I were:  (1) history of 
adjustment disorder with anxiety and depressed mood, 
improved; (2) rule out anxiety disorder, not otherwise 
specified (doubt it); and (3) history of alcohol abuse, in 
full remission.  It was noted that the veteran did 
acknowledge that she had a lot of problems dealing with the 
hysterectomy as she had always hoped to be a mother and that 
she still felt the loss.  

In a subsequent rating decision dated in August 1998, the RO 
granted service connection for anxiety, and assigned a 
noncompensable evaluation (0%), effective from January 7, 
1998.  The veteran appealed and claimed entitlement to a 
higher rating.

Thereafter, the RO requested an additional VA psychiatric 
examination to clarify the veteran's diagnoses and symptoms 
of service-connected disability.  

In May 1999, the veteran was examined by the same VA 
physician who had previously examined her in August 1998.  
She reported that she currently felt nervous and edgy all the 
time.  She also reported that she was currently involved in 
outpatient psychiatric treatment at the local VA medical 
center and that she slept better since taking Serzone.  She 
attributed her current frustrations and symptoms to the fact 
that she was overwhelmed with caring for her two adopted 
sons, both of whom had special needs.  The diagnoses on Axis 
I were:  (1) depression NOS; (2) alcohol abuse, in full 
remission; and (3) rule out anxiety disorder NOS.  

The examining physician further commented that with regard to 
the veteran's anxiety, the veteran had expressed 
disappointment over the loss of her reproductive organs 
during the August 1998 examination.  At that time, "it was 
not felt that the veteran did suffer any significant anxiety 
to the clinical point, etc."  The examiner noted that on the 
previous exam, as during the current, the veteran had 
expressed some symptoms of depression and tearfulness over 
her family situation.  The examiner felt that on current 
exam, the veteran was suffering some depression.  He 
estimated her GAF (Global Assessment of Functioning) score to 
be 85 on the scale of 0 to 100, with 100 being the highest 
level of functioning.

In a March 2000 rating decision, the RO determined that the 
prior rating decision of August 1999 which had awarded 
service connection for anxiety contained clear and 
unmistakable error and therefore service connection for 
anxiety was severed, effective from June 1, 2000.


Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including the medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  In addition, as the veteran has 
continuously pursued her appeal since she filed her 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The veteran's anxiety disorder was service-
connected and rated under Diagnostic Code 9400 for 
generalized anxiety disorder.  Under the criteria for rating 
generalized anxiety disorder, a noncompensable (0%) 
disability evaluation is to be assigned when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent disability evaluation for generalized anxiety 
disorder contemplates occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).

In this case, the Board initially finds that the veteran was 
never formally diagnosed to have an anxiety disorder.  While 
the examining physician in August 1998, did note the 
possibility of that diagnosis, he also indicated that such a 
diagnosis was doubtful.  Thereafter, on further examination 
in May 1999, he again indicated that he did not believe a 
formal diagnosis of anxiety disorder was warranted.  Rather, 
the veteran was diagnosed to be suffering from depression due 
to her current financial and family situation.  With no 
evidence of a formal diagnosis of anxiety disorder during 
this period, the Board concludes the assigned noncompensable 
evaluation was appropriate.  

In addition, even if the veteran's reported psychiatric 
symptoms were attributed to the then-service connected 
anxiety disorder, such symptoms were described as mild with 
no evidence of interference with either occupational or 
social functioning.  Thus, the Board concludes that a 
compensable evaluation for anxiety disorder from January 7, 
1998 through May 31, 2000, is not warranted.  The Board 
further finds that as the preponderance of the evidence is 
clearly against the veteran's claim in this case; the benefit 
of the doubt rule is not for application.  

III.  Earlier effective date for award of service connection 
for hysterectomy

The veteran was diagnosed and treated for endometriosis in 
service.  After her discharge from service in January 1984, 
she applied for VA disability benefits for this disorder.  
Following a VA examination in February 1984 which found her 
asymptomatic, the RO granted service connection for 
endometriosis in an April 1984 rating decision.  The RO 
assigned a noncompensable (0%) rating to the disability.  

In the veteran's VA claims folder is a VA Form 10-7131, 
"Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action", dated in July 1986, 
which indicates that the veteran was hospitalized at VA 
expense from July 23, 1986 to July 27, 1986, at Morton 
General Hospital in Morton, Washington.  This document also 
indicates that the admission diagnosis was "Endometriosis, 
Total Hysterectomy".  

The claims folder contains a second document, VA Form 10-
7132, "Status Change", dated in August 1986, which again 
indicates that the veteran had been hospitalized at VA 
expense at Morton General Hospital and discharged on July 
27th, 1986.  The diagnosis was "Endometriosis, Total 
Hysterectomy".  

There is no further documentation in the claims folder or 
indication of any contact or correspondence from the veteran 
until January 7, 1998.  On that date, correspondence was 
received from the veteran's service representative indicating 
the veteran's desire to file a claim for an increased rating 
for her service-connected disability.  The veteran also 
submitted a written statement which indicated she had 
continued to have "female problems" after she was awarded 
service connection for endometriosis in 1984, and had 
undergone a total hysterectomy at a private medical facility 
at VA expense.

During a VA gynecological examination conducted in March 
1998, the veteran provided a history of taking prescribed 
narcotic medication from 1984 to 1986 for chronic abdominal 
pain secondary to the endometriosis.  In 1986, she had a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy due to the severity of the endometriosis pain.  
She was also placed on hormone replacement therapy which had 
continued since 1986.  She had been asymptomatic since the 
hysterectomy as far as abdominal pain.  The relevant 
diagnoses were:  (1) history of severe endometriosis with 
infertility; and (2) status post total abdominal hysterectomy 
and bilateral salpingo-oophorectomy secondary to 
endometriosis.

Following receipt of the March 1998 VA examination report, 
the RO in a rating decision dated in June 1998, awarded 
service connection for total abdominal hysterectomy and 
bilateral salpingo-oophorectomy as secondary to the veteran's 
service-connected endometriosis.  The RO assigned a 50 
percent disability evaluation, effective from January 7, 
1998, the date the claim was received.

The veteran subsequently appealed the effective date of the 
award of secondary service connection for the hysterectomy.  
She contends that the proper effective date should be July 
23, 1986, the date of her hospital admission, at VA expense, 
for the hysterectomy surgery.  In support of her argument, 
the veteran also claimed that she had submitted a copy of the 
private surgical report to the VA Medical Center in Popular 
Bluff, Missouri in 1987.  She further claimed that she 
"filed for an update in 1987" and was told she "could not 
receive anything."
Legal analysis

In general, the effective date of compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  In 
regard to claims for increased compensation, the law also 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by the VA 
within one year after that date; otherwise the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 
1991); 38 C.F.R. § 3.400 (2)(2000).  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997), see also VAOPGCPREC 12-98.  

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2000).  An informal claim is further defined in 
38 C.F.R. § 3.155 as any communication or action, indicating 
an intent to apply for one or more VA benefits received from 
the claimant, her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris.  Again, the regulation specifies that 
to be considered an informal claim, the communication or 
action must specify the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2000).  Upon receipt of an informal claim, the VA 
is to forward an application to the claimant, and the 
claimant then has one year to file a formal claim.  See 
38 C.F.R. § 3.155(b) (2000).  However, an informal request 
for increase or reopening will be accepted as a claim.  See 
38 C.F.R. § 3.155(c) (2000).

Another applicable regulation is 38 C.F.R. § 3.157(b)(1) 
(2000) which provides that, in certain limited circumstances, 
a report of hospitalization will be accepted as an "informal 
claim".  Specifically, the 38 C.F.R. 3.157 states as 
follows:

A report of examination or hospitalization which 
meets the requirements of this section will be 
accepted as an informal claim for benefits under an 
existing law . . . if the report relates to a 
disability which may establish entitlement.  
Acceptance of a report of examination or treatment 
as a claim for increase or to reopen is subject to 
the requirements of 3.114 with respect to action on 
[VA] initiative or at the request of the claimant 
and the payment of retroactive benefits from the 
date of the report or for a period of 1 year prior 
to the date of receipt of the report.

(b) Claim.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the 
service-connected disability is not compensable in 
degree, receipt of [evidence listed under (b)(1), 
(2), or (3)] will be accepted as an informal claim 
for increased benefits or an informal claim to 
reopen.

(1) Report of examination or hospitalization by 
Department of veterans Affairs or uniformed 
services. . . . The date of admission to a non-VA 
hospital where a veteran was maintained at VA 
expense will be accepted as the date of receipt of 
a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received 
notice of admission will be accepted.  The 
provisions of this paragraph apply only when such 
reports relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received within 
one year from the date of such examination, 
treatment or hospital admission.

38 C.F.R. 3.157 [emphasis added].  

The Board notes that the VA was unable, despite diligent 
efforts, to obtain copies of the actual hospitalization 
report from July 1986.  However, because there is an official 
VA report of hospitalization of record showing that the 
veteran was hospitalized at a private hospital at VA expense 
in July 1986, the Board accepts the veteran's statements that 
her hospitalization was authorized prior to admission as well 
as paid for by VA.

The veteran, in essence, has argued that she filed a formal 
or in formal application for secondary service connection of 
her hysterectomy.  Thus, the issue before the Board, is 
whether this report of hospitalization, received by the VA in 
July 1986, entitles the veteran to an earlier effective date 
for the award of service connection on a secondary basis for 
the hysterectomy.  The Board concludes, for the reasons set 
forth below, that it does not.

The Board initially finds, as a matter of law, that the 1986 
hospitalization report can not be considered as an informal 
claim for service connection for a hysterectomy on a 
secondary basis because there had been no prior allowance or 
disallowance of service connection for a hysterectomy at the 
time of the 1986 hospitalization.  Service connection for the 
hysterectomy was first considered (and granted) by the RO in 
June 1998.  The language of the regulation is clear that the 
provisions of 38 C.F.R. § 3.157 allow acceptance of a 
hospitalization report only as an informal claim for 
increased benefits or an informal claim to reopen.  38 C.F.R. 
§ 3.157(a); See also Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993) (held that hospitalization record was not an informal 
claim if there had not been either a prior allowance, such 
that the informal claim was for an increased rating, or a 
disallowance such that the informal claim was, in effect, for 
reopening pursuant to 38 U.S.C.A. § 5108).  In other words, 
because the veteran had not been granted service connection 
for her hysterectomy, the mere receipt of the hospital report 
cannot serve as an informal claim in this case.  

The Board further finds that there is no other communication, 
besides the January 1998 claim, that could be construed as a 
formal or informal claim for benefits prior to that date.  
The Board agrees with the veteran that prior to January 1998, 
there was medical evidence that existed that indicated that 
her hysterectomy was related to her service-connected 
endometriosis.  The Board readily understands the veteran's 
contentions regarding entitlement to an earlier effective 
date based on those records.  However, the effective date of 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Jones v. West, 12 Vet. App. 383 (1999) (denied earlier 
effective date for service connection for anxiety as 
secondary to service-connected gastric disability).

Thus, the Board concludes that there is no evidence of record 
that the veteran submitted either a formal or an informal 
claim prior to January 7, 1998, for entitlement to service 
connection for the hysterectomy on a secondary basis to the 
service-connected endometriosis.  Thus, the claim for an 
effective date earlier than January 7, 1998, for the award of 
service connection for total abdominal hysterectomy must be 
denied.



ORDER

Entitlement to a compensable evaluation for anxiety disorder 
from January 7, 1998 through May 31, 2000, is denied.

Entitlement to an effective date earlier than January 7, 
1998, for award of service connection for total abdominal 
hysterectomy and bilateral salpingo-oophorectomy, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 


